DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 04/13/2022.
Currently claims 1-8 and 11-16 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/06/2021, is hereby withdrawn and claims 6-8 and 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6-8 and 13-15 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has also been amended as follows: (‘strike-through’ – deleted and ‘underlined’ – added)
7. (Currently Amended) The display device according to claim 1, wherein the heat conductive sheet includes a first heat conductive layer and a second heat conductive layer, the first heat conductive layer has the thickness having the light transmittance, the first area is constituted of the first heat conductive layer, and 3Application No. 16/874,698Reply to Office Action of December 29, 2021 the second heat conductive layer has a higher heat conductivity than the heat conductive sheet, has no light transmittance, and is stacked on the first heat conductive layer in the second area avoiding the first area.

Allowable Subject Matter
In light of applicant’s amendments, using allowable subject matter, filed on 04/13/2022,
Claims 1-8 and 11-16 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2021/0042495 A1 to Song teaches, a display device (300a; Fig. 3A; [0073]; i.e. electronic device) comprising: 
a display circuit layer (162/163/164/165; Fig. 3A; [0071]; i.e. design layer/bonding layer/polarizer layer/display panel) including a first surface (top of layer 162) and a 5second surface (bottom of layer 165) and including a display area (as annotated on Fig. 3A) in which an image is displayed on the first surface (top of layer 162); 

    PNG
    media_image1.png
    488
    1057
    media_image1.png
    Greyscale

a heat conductive sheet (195; Fig. 3A; [0074]; i.e. heat radiating layer) overlapping the display circuit layer (162/163/164/165) below the second surface (bottom of layer 165); and 
an optical fingerprint sensor (180; Fig. 3A; [0073]; i.e. fingerprint sensor) inside the display area (as annotated on Fig. 3A) and overlapping the display circuit layer (162/163/164/165), 
Furthermore, US Patent Pub # US 2019/0196641 A1 to Ryu teaches, sensor (341; Fig. 5C; [0145]; i.e. pressure sensing layer) below 10the heat conductive sheet (331; Fig. 5C; [0139], [0145]; i.e. first heat dissipation layer);
	Note: With broadest reasonable interpretation, the sensor layer 341 can be interpreted as an optical fingerprint sensor as well.

    PNG
    media_image2.png
    509
    567
    media_image2.png
    Greyscale

With the teaching of Ryu regarding the placement of sensor layer below 10the heat conductive sheet, Song further teaches, 
wherein the heat conductive sheet (195) includes a first area (where the sensor 180 is) overlapping the optical fingerprint sensor (180) (Fig. 3A; [0073]), and 
a second area (rest of the heat conductive sheet 195 besides where 180 is) overlapping the display area around the optical fingerprint sensor (180) (Fig. 3A; [0073]), and  

    PNG
    media_image1.png
    488
    1057
    media_image1.png
    Greyscale

15the heat conductive sheet (195) includes a heat conductive material (copper layer; [0074]), has a shape (hole or opening) having light transmittance (light reflects from the finger) required for sensing by the optical fingerprint sensor (180) in the first area (where the sensor 180 is) (Fig. 3A; [0073]), and 
has no light transmittance (protective layer 193 would block light transmission) in the second area (rest of the heat conductive sheet 195 besides where 180 is) (Fig. 3A; [0073]).  
However, neither Song nor any cited prior art, appear to explicitly disclose, in context, the first area includes a surplus area outside the optical fingerprint sensor in a plan view, and a light-blocking shield covers the surplus area.
	Examiner’s Note: See Specification page 19, Figs. 17-18, Fourth Embodiment.
Specifically, the aforementioned ‘the first area includes a surplus area outside the optical fingerprint sensor in a plan view, and a light-blocking shield covers the surplus area,’ is material to the inventive concept of the application at hand to arrange an optical fingerprint sensor in the display area in a certain way while achieving heat equalization.
Dependent claims 2-8 and 11-16 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-8 and 11-16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/14/2022